                                       Case 3:16-cr-00251-WHA Document 123 Filed 08/27/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                    Plaintiff,                         No. CR 16-00251 WHA

                                  12             v.
Northern District of California
 United States District Court




                                  13   LAMAR JOHNSON,                                      ORDER RE MOTION FOR
                                                                                           COMPASSIONATE RELEASE
                                  14                    Defendant.

                                  15

                                  16           In June 2016, an indictment charged defendant Lamar Johnson, a previously convicted

                                  17   felon, with the following: Felon in Possession of a Firearm (Count 1); Possession with Intent to

                                  18   Distribute Cocaine Base (Count 2); Possession with Intent to Distribute Hydrocodone (Count

                                  19   3); Possession with Intent to Distribute Oxycodone (Count 4); Using, Carrying, and Possessing

                                  20   a Firearm in Connection with a Drug Trafficking Crime (Count 5); Felon in Possession of a

                                  21   Firearm (Count 6); Possession with Intent to Distribute Cocaine Base (Count 7); Possession

                                  22   with Intent to Distribute Alprazolam (Count 8); and Possession with Intent to Distribute

                                  23   Clonazepam (Count 9) based on incidents occurring on August 2015 and March 2016.

                                  24   Following a bench trial in February 2017, defendant was found guilty of Counts 1 through 7.

                                  25           The August 2015 offense stemmed from a traffic stop by the East Palo Alto Police

                                  26   Department. Officers found defendant wearing a bulletproof vest. His car contained a loaded

                                  27   handgun and various illegal drugs. Defendant was carrying approximately $650 on him at the

                                  28   time.
                                       Case 3:16-cr-00251-WHA Document 123 Filed 08/27/20 Page 2 of 5




                                   1        The March 2016 incident stemmed from a search of defendant’s residence and vehicle in

                                   2   which the East Palo Alto Police Department found a loaded firearm, ammunition, scales, and

                                   3   more illegal drugs.

                                   4        In June 2017, defendant received a 94-month sentence, which was below our guidelines.

                                   5   He has now served approximately 49 months of this sentence and is currently housed in FCI

                                   6   Terminal Island. In July 2020, he moved for compassionate release, noting his medical

                                   7   conditions and the COVID-19 pandemic. A hearing ensued on August 5. The parties then

                                   8   submitted supplemental briefing and a further hearing ensued on August 19. The parties

                                   9   submitted additional supplemental briefing following that hearing.

                                  10        Under 18 U.S.C. § 3582(c)(1)(A)(i), a district court may modify a term of imprisonment:

                                  11                upon motion of the Director of the Bureau of Prisons, or upon
                                                    motion of the defendant after the defendant has fully exhausted all
                                  12                administrative rights to appeal a failure of [BOP] to bring a motion
Northern District of California
 United States District Court




                                                    on the defendant's behalf or the lapse of 30 days from the receipt of
                                  13                such a request by the warden of the defendant's facility, whichever
                                                    is earlier.
                                  14
                                            Defendant petitioned the warden for release at FCI Terminal Island on June 10, 2020. At
                                  15
                                       least 30 days have passed and BOP has not granted the request, which means that this Court
                                  16
                                       has the authority to rule on the underlying motion.
                                  17
                                            In determining whether to modify a term of imprisonment, we must consider the factors in
                                  18
                                       Section 3553(a) and find that “extraordinary and compelling reasons warrant such a
                                  19
                                       reduction,” “and that such a reduction is consistent with applicable policy statements issued by
                                  20
                                       the Sentencing Commission.”
                                  21
                                             In turn, the relevant policy statement provides in part that extraordinary and compelling
                                  22
                                       reasons exist when:
                                  23
                                                    (i) The defendant is suffering from a terminal illness (i.e., a serious
                                  24                and advanced illness with an end of life trajectory). A specific
                                                    prognosis of life expectancy (i.e., a probability of death within a
                                  25                specific time period) is not required. Examples include metastatic
                                                    solid-tumor cancer, amyotrophic lateral sclerosis (ALS), endstage
                                  26                organ disease, and advanced dementia.
                                  27                (ii) The defendant is —
                                  28                         (I) suffering from a serious physical or medical condition,
                                                                                       2
                                       Case 3:16-cr-00251-WHA Document 123 Filed 08/27/20 Page 3 of 5




                                   1                        (II) suffering from a serious functional or cognitive
                                                            impairment, or
                                   2
                                                            (III) experiencing deteriorating physical or mental health
                                   3                        because of the aging process, that substantially diminishes
                                                            the ability of the defendant to provide self-care within the
                                   4                        environment of a correctional facility and from which he or
                                                            she is not expected to recover.
                                   5

                                   6   USSG § 1B1.13 cmt. n.1. The policy statement also requires the court find defendant is not a

                                   7   danger to the safety of any other person or to the community.

                                   8        Defendant is forty-six-years-old and suffers from, among other things, asthma, obesity,

                                   9   and neuropathy. Defendant argues that due to the pandemic, his medical conditions put him at

                                  10   a higher risk of contracting or suffering severe symptoms from COVID-19, which are further

                                  11   exacerbated by the allegedly rampant spread of the virus at FCI Terminal Island. Recognizing

                                  12   that there is still much to learn about the transmission, prevention, and nature of coronavirus
Northern District of California
 United States District Court




                                  13   itself, this order nevertheless assumes defendant’s medical conditions present extraordinary

                                  14   and compelling reasons under the Sentencing Commission policies.

                                  15        This order recognizes that months ago, Terminal Island suffered from a severe COVID-

                                  16   19 outbreak, resulting in over 600 of the 900+ inmate population testing positive for the virus.

                                  17   Ten inmates have died of COVID-19 thus far with the most recent occurring on June 21. More

                                  18   recently, things are much better. Currently, the facility only has three positive inmates and six

                                  19   positive staff. The record before us suggests that defendant himself remains healthy. Since the

                                  20   outbreak, Terminal Island has established procedures to stem the spread of the virus.

                                  21   Importantly, positive and/or symptomatic inmates are immediately placed in isolation.

                                  22   Symptomatic and positive staff are also required to isolate. Screening procedures are used to

                                  23   monitor inmates and staff as well (Prioleau Decl. ¶ 21, 35).

                                  24        Defendant, nonetheless, notes a number of lapses in Terminal Island’s COVID-19

                                  25   procedures, pointing to, among other things, the fact that asymptomatic inmates and staff are

                                  26   not tested, the lag time between tests (between one to over three months), and that Terminal

                                  27   Island’s COVID-19 data may not be accurate given the possibility of re-infection. These

                                  28   concerns are well-taken, especially the fact that staff are not tested for COVID-19. This order,
                                                                                       3
                                       Case 3:16-cr-00251-WHA Document 123 Filed 08/27/20 Page 4 of 5




                                   1   nonetheless, notes, that regular testing of asymptomatic individuals would require Terminal

                                   2   Island to perform a nasal PCR swab of all 900+ inmates every few days. Few facilities or

                                   3   organizations, even among the general population (such as universities where students also

                                   4   share communal spaces) have implemented such broad testing procedures. What Terminal

                                   5   Island has done, however, is regularly screen inmates, including defendant, and staff for

                                   6   symptoms.

                                   7        This order neither approves nor disapproves of the procedures that Terminal Island uses,

                                   8   but recognizes that there are currently only nine active COVID-19 cases at the facility and that

                                   9   over 600 of the facility’s past or current inmates have already contracted COVID-19 and

                                  10   seemingly recovered. The high recovery rate combined with the steps taken to curb the

                                  11   infection has at least lessened some of the risk that may have been present during the

                                  12   infection’s peak at the facility. Regardless of Terminal Island’s response to COVID-19, this
Northern District of California
 United States District Court




                                  13   order still assumes that given the heightened risk to COVID-19 that certain respiratory diseases

                                  14   can pose, defendant’s medical conditions present extraordinary and compelling circumstances

                                  15   under the Sentencing Commission policies.

                                  16        The dispositive question, however, in determining whether to grant the motion for

                                  17   compassionate release is danger to the community. On its face, the nature of the underlying

                                  18   crimes alone weighs toward a finding that defendant is a danger to the community. Officers

                                  19   found loaded firearms and illegal drugs during both of their searches.

                                  20        Defendant has, however, provided some mitigating context as to the August 2015

                                  21   offense.

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      4
                                       Case 3:16-cr-00251-WHA Document 123 Filed 08/27/20 Page 5 of 5




                                   1

                                   2

                                   3         The problem is that even with the context of the August 2015 offense in mind, defendant

                                   4   still poses a danger to the community. Defendant has had at least three encounters with loaded

                                   5   guns (the two in the instant case and another one in 1995 for carrying a loaded firearm in a

                                   6   public place, a conviction, by the way, that the self-protection story fails to explain away). He

                                   7   also has a history of dealing drugs, including two earlier convictions for selling marijuana. In

                                   8   the instant offense, officers found scales alongside hydrocodone, oxycodone, and cocaine base,

                                   9   as well as cash. The presentence report also states that during an interview with the East Palo

                                  10   Alto Police Department following the August 2015 offense, defendant stated that “hustling”

                                  11   (i.e. drug dealing) is all he knows and that “every time he is let out of jail, he will carry a gun

                                  12   for protection.” In light of defendant’s many convictions related to loaded firearms and
Northern District of California
 United States District Court




                                  13   hustling illegal drugs, this order finds that defendant poses a danger of recidivism should he be

                                  14   released. Yes, the defense says he won’t do it again, but the record says otherwise. So does

                                  15   experience. Others have recently gotten out of prison based on COVID-19 only to reoffend

                                  16   shortly thereafter. See, e.g., United States v. Ernest Fobbs, Case No. CR 19-00410 WHA.

                                  17         At first, the Court felt defendant’s story about self-protection rang true. On reflection,

                                  18   however, even so, the circumstances calling for his self-protection remain in effect, at least in

                                  19   part. So, the incentives to carry a loaded gun remain in place. If his story is true, moreover, he

                                  20   will be safer in prison than in the Bay Area.

                                  21         The Court thanks excellent counsel for their extra efforts to obtain supplemental

                                  22   information, all of which was considered.

                                  23         The motion for compassionate release is DENIED.

                                  24        IT IS SO ORDERED.

                                  25   Dated: August 26, 2020.

                                  26

                                  27
                                                                                                WILLIAM ALSUP
                                  28                                                            UNITED STATES DISTRICT JUDGE
                                                                                        5
